UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6852



PAUL LEE MARTIN,

                                            Plaintiff - Appellant,

          versus

MICHAEL COX; ARNOLD COFFEE, Captain; CHUCK
INGALLS, Lieutenant; ALICIA CALL, Deputy,
Amherst County Jail,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-92-490-R)

Submitted:   February 27, 1996            Decided:   March 11, 1996

Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Lee Martin, Appellant Pro Se. Robert James Perry, Jr., PERRY
& WINDELS, Dillwyn, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Martin, a Virginia inmate, appeals from the magistrate

judge's order dismissing his 42 U.S.C. § 1983 (1988) claim in which

he alleged that, during his eleven-month stay at the Amherst County
Jail, he was exposed on numerous occasions to a particular female

guardCDeputy Alicia CallCwho failed to announce her presence on the

cellblock while Martin and other male inmates were undressed.* In
his prior appeal, this court affirmed the award of summary judgment

to the named defendants under Monell v. Department of Social
Servs., 436 U.S. 658 (1978), because Martin had named only Call's

superiors in their supervisory capacities. The case was remanded,

however, to allow Martin to amend his complaint and add Call as the

proper defendant. Martin v. Cox, No. 94-6354 (4th Cir. Sept. 21,

1994) (unpublished).

     Upon remand, the magistrate judge heard the testimony of

Martin and two witnesses on his behalf, as well as the testimony of
Deputy Call and two defense witnesses. At the conclusion of the

hearing, the magistrate judge determined that Martin had failed to
establish a claim under § 1983 and dismissed his complaint. Martin

appeals.

     Our review of the record and the proceedings before the magis-

trate judge disclose no reversible error. Accordingly, we affirm

the dismissal of Martin's complaint. We dispense with oral argument



     *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c)(2) (1988).

                                2
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                3